United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3768
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Robert Keith Cravens,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 7, 2011
                                  Filed: April 13, 2011
                                  ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Cravens pleaded guilty to two counts of unlawful possession of firearms
in violation of 18 U.S.C. § 922(g), and the district court1 sentenced him to concurrent
prison terms of 120 months and 216 months. Cravens appeals. His counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
questioning the determination that Cravens was an armed career criminal.




      1
        The Honorable Gregory Kays, United States District Judge for the Western
District of Missouri.
       We find no error in the determination, and conclude that the district court
properly sentenced Cravens. Portions of the presentence report (PSR) to which
Cravens did not object showed that he had three previous convictions for a violent
felony (one assault causing physical injury, and two burglaries), which subjected him
to enhanced sentencing under 18 U.S.C. § 924(e). See Shepard v. United States, 544
U.S. 13, 26 (2005) (listing charging document among judicial records that court may
consider in assessing predicate convictions for § 924(e)); United States v. Livingston,
442 F.3d 1082, 1084 (8th Cir. 2006) (using PSR’s description of charging instrument
to decide whether prior conviction was violent felony under § 924(e)).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we grant counsel’s motion, and we affirm
the judgment.
                       ______________________________




                                          -2-